Citation Nr: 0837966	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and April 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable 38 C.F.R. § 3.304 (2007) provides:  Service 
connection for  PTSD requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter (in 
accordance with DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The veteran has not been advised that 
the diagnosis must be in accordance with American Psychiatric 
Association's: Diagnostic and Statistical Manual of Mental 
Disorders-IV (DSM-IV), and he should be. 

Service medical records are unavailable, apparently due to 
the 1973 National Personnel Records Center fire.  The 
veteran's DD Form 214 shows that he served with the Army's 
151st Engr Const Bn and that he was awarded the Korean 
Service Medal.  No combat awards or decorations were given or 
authorized.  Through March 2005 and May and July 2007 
statements, he has indicated that he was just behind front 
lines all the time he was in Korea, and that in the Spring or 
early Summer of 1952, he was just behind the line and the 
fighting was pretty rough.  He stated that they were hit 
pretty hard, and that they hid in places on the line that 
they went to when it got rough.  He has stated that he saw 
bodies floating in the Imjin River, and that he saw dead 
people thrown in trucks and saw people blown to pieces in 
mine fields on the front lines, in the Summer of 1952.  His 
job was to get trucks to the front lines.  Also, in the 
Winter of 1952, he was thrown into the water, nearly drowned, 
and nearly was crushed to death when a pontoon bridge 
collapsed on him.  They had been trying to get big sheets of 
ice out from underneath the bridge.  His representative 
argues that VA has a duty to obtain his Unit Records and 
Combat Chronologies for the 151st Construction Battalion for 
1951 and 1952, to attempt to corroborate his stressors.  This 
action should be accomplished.  

Thereafter, if any of the veteran's alleged stressors are 
verified, a VA psychiatric examination should be conducted as 
indicated below.

The veteran's claim for a TDIU is inextricably intertwined 
with his claim for service connection for PTSD, as he claims 
he is unemployable in part due to it.  The most recent VA 
medical records of treatment which are of record are dated in 
June 2006.  Additional VA medical records of treatment since 
then should be obtained for both claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Advise the veteran that part of the 
requirement of a grant of service 
connection for PTSD is a diagnosis of 
PTSD in accordance with DSM-IV.  

2.  Make arrangements to obtain any VA 
treatment records the veteran has 
received since June 2006.  

3.  Make arrangements to obtain any 
Unit Records and Combat Chronologies 
for the Army's 151st Construction 
Battalion for 1951 and 1952, from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or any 
other appropriate source.

4.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a VA 
examination by a psychiatrist.

The psychiatrist should be given a copy 
of this remand and the veteran's claims 
folder for review in conjunction with 
the examination.  The diagnosis should 
be in accordance with the DSM-IV.  All 
necessary special studies or tests are 
to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing current 38 C.F.R. § 3.304 and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



